917 So.2d 990 (2005)
Nanci Dirce RIVERO, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D04-269.
District Court of Appeal of Florida, Third District.
December 28, 2005.
Bennett H. Brummer, Public Defender, and J. Rafael Rodriguez, Special Assistant Public Defender, for appellant.
Charles J. Crist, Jr., Attorney General and Meredith L. Balo, Assistant Attorney General, for appellee.
Before LEVY, FLETCHER, and WELLS, JJ.
PER CURIAM.
Nanci Dirce Rivero was found by a jury to be guilty of first degree murder, so adjudicated by the trial judge, and sentenced to life in prison, without eligibility for parole. Contrary to Rivero's contentions our review convinces us that the trial judge did not abuse his discretion by his evidentiary rulings, did not abuse his discretion by his denial of requested special jury instructions, and properly overruled objections by defendant to the prosecutor's closing argument. We therefore affirm the judgment and sentence of the trial court.
Affirmed.